Citation Nr: 1140125	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial compensable evaluation for degenerative joint disease of the right ankle.

3. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right wrist.

4. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left wrist.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981 and from March 1984 to August 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2008 rating decisions of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO). In the March 2008 rating decision, the RO, in pertinent part, denied service connection for tinnitus and granted service connection for degenerative joint disease of the right ankle, right wrist, and left wrist, each assigned a noncompensable rating. In the April 2008 rating decision, the RO assigned a 10 percent disability rating for each of the Veteran's service-connected wrist disabilities. 

The issues of entitlement to an initial compensable evaluation for degenerative joint disease of the right ankle, initial evaluations in excess of 10 percent for degenerative joint disease of the right and left wrists, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. When resolving all doubt in the Veteran's favor, the Veteran's tinnitus is attributable to acoustic trauma during active service.

CONCLUSION OF LAW

Given the benefit of the doubt to the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the claim of entitlement to service connection for tinnitus, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II. Decision

In a May 2007 personal statement, via a VA Form 21-4138, the Veteran reported that his tinnitus is due to acoustic trauma and exposure to dangerous noise and small arms training, and that it is noticeable only at quiet times in an April 2008 notice of disagreement (NOD). The Veteran contends that service connection is warranted for his tinnitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1131 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Collectively, the Veteran's two DD Form 214 show that his military occupational specialty (MOS) were light wheel vehicle mechanic and power generator mechanic, and that he received the marksman and sharpshooter badges. In a May 2009 substantive appeal, via a VA Form 9, the Veteran reported that his mechanic duties were extremely loud occupations. The Board concedes that the Veteran was exposed to acoustic trauma during active military service consistent with his MOS duties and the badges he received. Therefore, the questions for consideration are whether the Veteran has tinnitus and whether it is causally related to the conceded in-service noise exposure.  

Review of the Veteran's service treatment records is silent as to any complaints, treatment, or diagnosis for tinnitus. Upon separation from service, the May 1985 separation examination report, revealed no complaints of tinnitus or any degree of hearing loss. 

After separation from service, the claims file is also silent as to any complaints, treatment, or diagnosis for tinnitus in VA outpatient treatment records from June 2008 to October 2009 and from March 2010 to May 2010. Nonetheless, the Veteran underwent a VA audiological examination in February 2008. He reported significant noise exposure from engines and generators and that he is a hunter and fires pistols, shotguns, and rifles. Following the examination, the VA examiner noted review of the claims file and that the Veteran did not complain of tinnitus. The Veteran was only diagnosed with left mild high frequency sensorineural hearing impairment, and the examiner opined that the Veteran's tinnitus and hearing impairment were not caused by or a result of noise exposure during service. He explained that the Veteran's hearing test upon separation in 1985 revealed normal hearing thresholds for both ears and the Veteran "was probably not exposed to significant noise while in service."  

After a review of the evidentiary record, the Board concludes that service connection is warranted for tinnitus. Since the Veteran's exposure to in-service noise during military service has been conceded, the Board finds that the February 2008 VA examination report lacks probative value because is based on an inaccurate finding of record. The examiner reviewed the claims file and rendered a negative nexus opinion; however, relied on his own conclusion that the Veteran "was probably not exposed to significant noise while in service." Again, the Board conceded the Veteran's in-service noise exposure, thus finds that the examiner's opinion regarding the etiology of the Veteran's claimed tinnitus was based on an inaccurate finding of fact.  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). However, he is not competent to state that his tinnitus was incurred in service, as that requires a medical opinion or objective medical evidence. 

Regardless, there is no reason for the Board to question the Veteran's credibility in this case. In the May 2009 substantive appeal, the Veteran reported that he developed tinnitus in military service and had ringing in his ears ever since, and there is no evidence of record of a statement to the contrary. Thus, the Board acknowledges the Veteran's assertion as to the continuity of his tinnitus symptomatology to service and finds his statement to be credible. See Caluzaa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (The Board must analyze the credibility and probative value of evidence.). Furthermore, if there is credible lay evidence concerning continuity of symptoms after service, such evidence may ultimately be competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 C.F.R. § 5107(b) (2011); Gilbert, 1 Vet. App. at 53-56. Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.    


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to an initial compensable evaluation for degenerative joint disease of the right ankle, initial evaluations in excess of 10 percent for degenerative joint disease of the right and left wrists, and a TDIU. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that a compensable rating is warranted for his right ankle disability and that initial evaluations in excess of 10 percent are warranted for his service-connected right and left wrist disabilities.

In February 2008, the Veteran underwent a VA joints examination in connection with the claims on appeal. The Veteran reported that his ankles and wrists were painful and stiff all the time and worse when he moved, sat, or stood for more than two hours, walked for more than two miles, and exposed to cold weather. He complained of pain, swelling, stiffness, instability, and fatigability at rest and with motion. The Veteran further noted he could lift and turn wrenches at work but it was difficult to keep up, that he missed two days of work, and denied any other trauma and the use of assistive devices.

With regard to the Veteran's service-connected right ankle, he exhibited, in pertinent part, plantar flexion to 40 degrees and dorsiflexion to 20 degrees. The examiner noted that repeated moves of the right ankle revealed limitations of pain, stiffness, lack of endurance, and fatigue, which probably constituted additional limitation of motion during a flare up. Subsequently, the Veteran reported in the May 2009 substantive appeal that he cannot walk without stopping and that he has an altered gait. He also exhibited right ankle plantar flexion to 20 degrees and dorsiflexion to 33 degrees without pain or further loss of motion upon repetition at an August 2009 VA examination in connection with his service-connected left ankle and lumbar spine disabilities. 

With regard to the Veteran's service-connected wrist disabilities, at the February 2008 VA examination, the Veteran exhibited dorsiflexion to 70 degrees in the right and 60 degrees in the left, and palmar flexion to 80 degrees in the right and 65 degrees in the left. He also showed bilateral radial deviation to 20 degrees, bilateral ulnar deviation to 40 degrees, and no further limitations after repeated moves. In the April 2008 NOD, the Veteran reported that although he can grasp, lift, and turn wrenches, he requested the RO to consider the detriment to his profession as a mechanic due to the painful motion and cramping from his wrists. In the May 2009 substantive appeal, he characterized his wrist disabilities as arthritic and "caused [him] to lose a position where [he] work[s]." Also of record are February 2009 VA outpatient treatment records which document the Veteran's right wrist injury incurred while bracing himself from a fall. He was diagnosed with a right wrist sprain and x-ray results were normal. 

Review of the record indicates that the Veteran's last VA examination for his service-connected right ankle and wrist disabilities was in February 2008. The record reflects that the Veteran has not been afforded a more recent VA examination in connection with these claims on appeal to assess their current severity, and subsequent statements from the Veteran and VA outpatient treatment records, as noted above, indicate that these disabilities have worsened. The Board finds that a further examination is required to assess the current severity of the Veteran's right ankle, right wrist, and left wrist so that the decisions are based on a record that contains a current examination. An examination too remote for rating purposes cannot be considered 'contemporaneous.' See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

With regard to the claim of entitlement to a TDIU, although the RO has not developed or adjudicated this issue, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.

As noted above, the Veteran reported that his wrist disabilities are arthritic and "caused [him] to lose a position where [he] work[s]" in the May 2009 substantive appeal. Most recently, the Veteran reported in a February 2010 VA outpatient treatment record that he is currently not working. The Board finds that the Veteran's statements regarding his employment status need to be considered by the AOJ to determine whether the Veteran's service-connected disabilities, to include his wrists, render him unable to obtain or maintain substantially gainful employment. 

In addition, since the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extraschedular adjudication. 38 C.F.R. § 3.321(b)(1) (2011); Bowling v. Principi, 15 Vet. App. 1 (2001).





(CONTINUED ON NEXT PAGE)
Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU, and undertake any development necessary before adjudication.

2. Obtain and associate with the claims file any outstanding VA outpatient treatment records pertaining to the Veteran's right ankle and wrists from May 2010, the date of the most recent VA outpatient treatment record, to the present. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

3. Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected right ankle and bilateral wrist disabilities. Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished. All pertinent symptomatology and findings should be reported in detail. The report should list all subjective complaints and objective findings in detail, including range of motion (ROM) testing of the right ankle and both wrists in degrees. The Veteran's claims file should also be made available and reviewed by the examiner. The examination report should reflect that such review was accomplished.  

The examiner should address the extent of functional impairment attributable to any reported pain. In this regard, the examiner should specifically indicate whether there is any pain and whether there is likely to be additional impairment of the right ankle and wrists caused by any of the following: (1) pain in use, including during flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination. The examiner should describe whether any existing pain significantly limits functional mobility of the right ankle and wrists during flare-ups or when repeatedly used. The examiner should also report whether the Veteran has any recurrent instability or lateral subluxation of the right ankle, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree.

If it is not feasible to address the functional limitation, this should be stated and discussed in the examination report. If the Veteran does not have pain or any other factors, that fact should be noted as well.  

4. Thereafter, the remaining issues on appeal should be readjudicated, to include referral of the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) if necessary. If the remaining benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).





Department of Veterans Affairs


